Exhibit 10.14

 

SECOND AMENDMENT

 

THE EQUITY RESIDENTIAL PROPERTIES TRUST
ADVANTAGE RETIREMENT SAVINGS PLAN

 

WHEREAS, Equity Residential (the “Company”) maintains The Equity Residential
Properties Trust Advantage Retirement Savings Plan (the “Plan”) for the benefit
of its eligible employees;

 

WHEREAS, Section 8.01 of the Plan provides that the Company may amend the Plan
at any time; and

 

WHEREAS, the Company desires to change the name of the Plan to reflect the
revision that was made to the Company’s name effective May 15, 2002, and to
amend the Plan’s provisions concerning minimum distributions as required by the
issuance by the Internal Revenue Service of final regulations under
Section 401(a)(9) of the Internal Revenue Code;

 

NOW, THEREFORE, the Company hereby amends the Plan in the following particulars:

 

1.                                       Effective as of May 15, 2002,
Section 2.08 is hereby amended to read as follows;

 

“2.08                     Company shall mean Equity Residential, a Maryland real
estate trust, and its successors.  The Company shall be the Plan Sponsor.”

 

2.                                       Effective as of May 15, 2002,
Section 2.27 is hereby amended to read as follows:

 

“2.27                     Plan shall mean The Equity Residential Advantage
Retirement Savings Plan, as in effect from time to time, including any amendment
or restatement thereof.

 

3.                                       The following new Section 6.16 is
hereby added to the Plan effective January 1, 2003:

 

“6.16                     Special Distribution Rules.

 

(a)                                  The provisions of this Section 6.16 shall
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2003 calendar year.  The requirements of this
Section will take precedence over any inconsistent provisions of the Plan.  All
distributions required under this Article will be determined and made in
accordance with the Treasury Regulations under Code Section 401(a)(9).

 

(b)                                 Time and Manner of Distribution.

 

(i)                                     Required Beginning Date.  The
Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s Required Beginning Date.

 

--------------------------------------------------------------------------------


 

(ii)                                  Death of Participant Before Distributions
Begin.  If the Participant dies before distributions begin the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

(1)                                  If the Participant’s surviving spouse is
the Participant’s sole Designated Beneficiary, distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

 

(2)                                  If the Participant’s surviving spouse is
not the Participant’s sole Designated Beneficiary, distribution to a Designated
Beneficiary who is not the surviving spouse will be made by no later than
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(3)                                  If there is no Designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(4)                                  If the Participant’s surviving spouse is
the Participant’s sole Designated Beneficiary and the surviving spouse dies
after the Participant but before distributions to the surviving spouse begin,
this Section 6.16(b)(ii), other than Section 6.16(b)(ii)(1), will apply as if
the surviving spouse were the Participant.

 

For purposes of this Section 6.16(b)(ii) and Section 6.16(d), unless
Section 6.16(b)(ii)(4) applies, distributions are considered to begin on the
Participant’s Required Beginning Date.  If Section 6.16(b)(ii)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 6.16(b)(ii)(1).

 

(iii)                               Forms of Distribution.  Unless the
Participant’s interest is distributed in a single sum on or before the Required
Beginning Date, as of the first Distribution Calendar Year distributions will be
made in accordance with Sections 6.16(c) and 6.16(d).

 

(c)                                  Required Minimum Distributions During
Participant’s Lifetime.

 

(i)                                     Amount of Required Minimum Distribution
For Each Distribution Calendar Year.  During the Participant’s lifetime, the
minimum amount that will be distributed for each Distribution Calendar Year is
the lesser of:

 

(1)                                  the quotient obtained by dividing the
Participant’s Account Balance by the distribution period in the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using

 

2

--------------------------------------------------------------------------------


 

the Participant’s age as of the Participant’s birthday in the Distribution
Calendar Year; or

 

(2)                                  if the Participant’s sole Designated
Beneficiary for the Distribution Calendar Year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s Account Balance by the number in
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the Distribution Calendar Year.

 

(ii)                                  Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death.  Required minimum distributions
will be determined under this Section 6.16(c) beginning with the first
Distribution Calendar Year and up to and including the Distribution Calendar
Year that includes the Participant’s date of death.

 

(d)                                 Required Minimum Distributions After
Participant’s Death.

 

(i)                                     Death On or After Date Distributions
Begin.

 

(1)                                  Participant Survived by Designated
Beneficiary.  If the Participant dies on or after the date distributions begin
and there is a Designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:

 

(A)                              The Participant’s remaining Life Expectancy is
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(B)                                If the Participant’s surviving spouse is the
Participant’s sole Designated Beneficiary, the remaining Life Expectancy of the
surviving spouse is calculated for each Distribution Calendar Year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year.  For Distribution Calendar Years after the year
of the surviving spouse’s death, the remaining Life Expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(C)                                If the Participant’s surviving spouse is not
the Participant’s sole Designated Beneficiary, the Designated Beneficiary’s

 

3

--------------------------------------------------------------------------------


 

remaining Life Expectancy is calculated using the age of the beneficiary in the
year of the Participant’s death, reduced by one for each subsequent year.

 

(2)                                  No Designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(ii)                                  Death Before Date Distributions Begin.

 

(1)                                  Participant Survived by Designated
Beneficiary.  If the Participant dies before the date distributions begin and
there is a Designated Beneficiary, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
remaining Life Expectancy of the Participant’s Designated Beneficiary,
determined as provided in Section 6.16(d)(i).

 

(2)                                  No Designated Beneficiary.  If the
Participant dies before the date distributions begin and there is no Designated
Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(3)                                  Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin.  If the Participant
dies before the date distributions begin, the Participant’s surviving spouse is
the Participant’s sole Designated Beneficiary, and the surviving spouse dies
before distributions are required to begin to the surviving spouse under
Section 6.16(b)(ii)(1), this Section 6.16(d)(ii) will apply as if the surviving
spouse were the Participant.

 

(e)                                  Definitions.  The following definitions
shall apply for purposes of this Section 6.16:

 

(i)                                     ‘Designated Beneficiary’ means the
individual who is designated as the beneficiary under Section 6.13 and is the
designated beneficiary under Section 401(a)(9) of the Internal Revenue Code and
Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  ‘Distribution Calendar Year’ means a
calendar year for which a minimum distribution is required.  For distributions
beginning before the Participant’s death, the first Distribution Calendar Year
is the calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date.  For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin under Section 6.16(b)(ii).  The
required minimum distribution for the Participant’s first Distribution Calendar
Year will be made on or before the Participant’s Required Beginning Date.  The
required minimum distribution for other Distribution Calendar Years, including
the required minimum distribution for the Distribution Calendar Year in which
the Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.

 

(iii)                               ‘Life Expectancy’ means life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury regulations.

 

(iv)                              ‘Participant’s Account Balance’ means the
account balance as of the last valuation date in the calendar year immediately
preceding the Distribution Calendar Year (valuation calendar year) increased by
the amount of any contributions made and allocated or forfeitures allocated to
the account balance as of dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date.  The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.

 

(v)                                 ‘Required Beginning Date’ means  the date
specified in Section 6.07(h) of the Plan.”

 

4.                                       Effective as of May 15, 2002,
Section 9.07 is hereby amended to read as follows:

 

“9.07                     Agent for Service of Process.  The agent for service
of process of this Plan shall be the person listed from time to time in the
current records of the Secretary of State of Illinois as the agent for the
service of process for Equity Residential.”

 

*   *   *   *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized officers on this 16 day of December, 2002.

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine M. Carraway

 

 

 

 

 

 

 

Title:

Vice President, Compensation & Benefits

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

6

--------------------------------------------------------------------------------